      1 1

     2

     3

     4

     5

     ~i
                                'UNITED STATES DISTRICT COURT
     8 1~                      CENTRAL DISTRICT OF CALIFORNIA
     9

            UNITED STATES QF AMERICA,                                                06 - ~
 10                                                                      2~ l h'~j`23
                                                                 Case No.'
 11
                              Plalri~l~,
 12
                                                                 ORDER OF DETENTION
                   V.
 13
            ~u~s ~j; ~,Q ,~-q~~na~e~ C~la~~~
 14                            'J

 15                           Defendant.
 16

17                                                       I.
18              A~ On motion ofthe Government in a case allegedly
                                                                  involving:
l9               1.() a crime of violence.
20                2.() an offense with maximum sentence oflife
                                                                    imprisonment or death.
21.               3.~ a narcotics or controlled substance offense
                                                                     with max
                                                                            8Ximum sentence
22                      often or more years.
23               4.() any felony - where the defendant has
                                                                  been convicted of two or
24                     more prior offenses described above.
25               S. {) any felony that is not otherwise a crim
                                                                e of violence that involves a
26                     minor victim, or possession or uge ofa firearm or
                                                                         destructive device or
27                     any other dangerous weapon, or a failure to reg
                                                                        ister under 18 U.S.0
28          •          ~ 22$x.
                                ORDBR OF DBTBNTION AFI'BR HEARING(18 U.S.C.~i142(m
         CRA4
                                                                                       PBgC 1 Of4
a'




                      ~~         On motion by the Government /()on Court's own motion, in a case
            2                    allegedly involving:
            3                    On the further allegation by Elie Government of:
          4                1~ a serious risk that the defendant will flee.
          5                2.() a serious risk that the defendant will:
          6                   a.()obstructor attempt to obstructjustice.
          7                  b.()threaten, injure, ox intimidate a prospective witness or juror or
          8                       attempt to do so.
          9           C.     The Government~~ isI()is not entitled to a rebuttable presumption that no
       ~.o                   condition or combination ofconditions will reasonably asswre the defendant's
      1~                     appearance as required and the safety ofany person or tha community.
      12                                                         II.
      13              A         The Court finds that no condition or combination of conditions will
                       ~
      14                        xea~onably assure:
      15                 1.`~(~j the appearance ofthe defendant as required.
      16                          8YICUOT   ,
      17               2. ~ the safety of.any person or the community.
      ~.s            B.~ The Court finds that the defendant has
                                                                      not rebutted, by sufficient
     19                    evidence to the contrary the presumption provided
                                                                             by statute.
     20                                                        ~.
     21              The Court has considered:
     22 I            A.the nature and circumstances of the offan
                                                                 se(s)
                                                                     charged, including whether the
     23             offense is a crime of violence, a Federal crime of
                                                                       tenoriism, or involves a minor
     24             victim ox a controlled substance,firearm,explosive,
                                                                        or dest~ruuctive device;
     25          B. the weight ofevidence against the defen
                                                              dant;
     26          C. the history and characteristics ofthe defen
                                                                dant; and
     29          D.the nature and seriousness ofthe dange
                                                            r to any person or to the community.
     as
                                       OItDBR OF DBTBNT[ON ANTBR HEARING(18 U.S.C.~81~42[i))
              CRJ4
                                                                                               Page 2of4
     1                                                     ~.

     2           The Court also has considered all the evidence adduced at the hearing and the
     3           arguments and/or statements of counsel, and the Pretrial Sezvices
     4           Report/recommendation.
     5                                                      V.

     6           The Court bases Elie foregoing findings)on the following:
     7           A~~      As to fli t 'sk:
                                   ~- ju~
     s                        Lack ofba~1 resources
     9                   ❑ Refusal ~o interview with Pretrial Services
 io                     fie( No stable residence or employment ,~;,.. C - ~~ ~`'~.
 ~~                       o Previous failure to appear or violations or probation,parole, or
 12                           release
 13                           Ties to foreign countries
 14                    ~ Unrebutted presumption[18 U.S.C.§ 3142(e)(2)]
 15                      O

 16

 17

18               B~ As to danger:
19                       ❑ Nature ofprevious criminal convictions
20                           ,Allegations in present charging document
21                      ❑ Substance abuse
22                      o Already in custody on state or federal offense
as                           Unrebutted presumption[18 U.S.C. § 3142(e)(~)]
24

25

26

27           C.() Defendant submitted.to detenti
                                                 on
28

                                  ORDBR OR DSTBNTION APTBR HBABiNG(18 U.S.C.~3142(~)
         CR-94
                                                                                        Page 3 of4
          1                                                   ♦i.

      2            A.() The Court finds that a serious risk exists that the defendant will:
      3                  1.()obstruct or attempt to obsi~uctjustice.
                         2.()attempt to/()threaten, injure or intimidate a witness or juror.
      5           B. The Court bases the foregoing findings)on the following:
      6

      7

      8

      9

     10

     11                                                    ~Y.
     Za           A.IT IS THEREFORE ORDERED that the defend
                                                                                 ant be detained prior to trial.
 13              B. IT IS FURTI~R ORDERED that the defend
                                                                             ant be committed to the custody
 14                 of the Attorney General for confinement
                                                                      in a corrections facility separate, to
 15                  the extent practicable, from persons awa
                                                               iting or serving sentences or being
 16                  bald in custody pending appeal.
 z~              C. TT XS FURTHER ORDERED tha
                                                          t the defendant be afforded reasonab
                                                                                                le
 18                 oppot~tunity for private consultation
                                                          with counsel.
 19              D.IT IS FURT~3ER QRDERED that
                                                       , on order ofa Court ofthe United
                                                                                         States or
 20                 on request of any attorney for the
                                                         Government, the person in charge of
                   corrections facility in which the                                          the
21
                                                      defendant is confaned deliver the
                                                                                        defendant
22                 to a United States marshal for
                                                     the purpose of an appearance in
                                                                                      connection
23                 Wl~l a COUI`~ p1'OCC~C

24        DATED: ~~o~~~zI
25
                                                                                  ~~""~
26
                                                      .ALE~~ANDER F. MacKINNO
a~                                                    UNITED STATES MAGISTRAN
                                                                              TE                    JUDGE
28
                                   ORDBR OF DBTBNTION AFTBR HSARIMG('18
          CRA4                                                            U~~ ~314x(i))
                                                                                                      Page4 of4
